FRANKLIN ALTERNATIVE STRATEGIES FUNDS on behalf of FRANKLIN K2 LONG SHORT CREDIT FUND INVESTMENT MANAGEMENT AGREEMENT THIS INVESTMENT MANAGEMENT AGREEMENT, dated as of August 1, 2015, is made between FRANKLIN ALTERNATIVE STRATEGIES FUNDS, a Delaware statutory trust (the “Trust”), on behalf of FRANKLIN K2 LONG SHORT CREDIT FUND (the “Fund”), a series of the Trust, and K2/D&S MANAGEMENT CO., L.L.C., a Delaware limited liability company (the “Manager”). WHEREAS, the Trust has been organized and intends to operate as an investment company registered under the Investment Company Act of 1940 (the “1940 Act”), for the purpose of investing and reinvesting its assets in securities, as set forth in its Agreement and
